IN THE SUPREME COURT OF THE STATE OF NEVADA


                   DEMIAN DOMINGUEZ, A/K/A DAMIAN                        No. 69044
                   VAZQUEZ DOMINGUEZ,
                   Appellant,
                   vs.                                                       FILED
                   THE STATE OF NEVADA,
                   Respondent                                                  JUN 2 2 2016
                                                                            TRACIE K LINDEMAN
                                                                          CLEVE SUPREME COURT

                                                                                DEPUTY CLERK


                                           ORDER OF AFFIRMANCE
                               This is a pro se appeal from a district court order denying a
                   postconviction petition for a writ of habeas corpus. Eighth Judicial
                   District Court, Clark County; Kerry Louise Earley, Judge.
                               Appellant filed his postconviction petition on July 30, 2015,
                   nearly five years after the remittitur issued on direct appeal on December
                   10, 2010.   Dominguez v. State, Docket No. 55061 (Order of Affirmance,
                   January 4, 2011). Therefore, the petition was untimely filed.         See NRS
                   34.726(1). Additionally, the petition was successive as appellant
                   previously sought postconviction relief.   See NRS 34.810(1)(b)(2). The
                   petition was procedurally barred absent a showing of good cause and
                   prejudice. See NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                               As cause to overcome the procedural bars, appellant contends
                   that the State withheld the murder victim's medical records in violation of
                   Brady v. Maryland, 373 U.S. 83 (1963). Because appellant failed to
                   demonstrate that State violated Brady, his good-cause claim lacks merit.
                   Moreover, appellant raised several of his claims on direct appeal or in a
                   previous petition and they were rejected by this court on appeal.               See
                   Dominguez v. State, Docket No. 59966 (Order of Affirmance, July 25,

SUPREME COURT
      OF
    NEVADA

(0) 194M   (Saga
                                                                                               -
                      2012); Dominguez v. State,     Docket No. 55061 (Order of Affirmance,
                      December 10, 2010). Those claims are barred by the law-of-the-case
                      doctrine and he has articulated no basis justifying further consideration of
                      those claims. See Hsu v. Eighth Judicial Dist. Court, 123 Nev. 625, 629-
                      30, 173 P.3d 724, 728 (2007). Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED.




                      CHERRY, J., dissenting:
                                  I dissent. I would remand this matter to the district court for
                      an evidentiary hearing on appellant's claim of good cause to overcome the
                      procedural bars.




                      cc:   Hon. Kerry Louise Earley, District Judge
                            Demian Dominguez
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    4e14(4